Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 4, 2016

                                    No. 04-16-00018-CV

   Ronald RIFE, Mary Kathryn Hampton, Individually and as Administratix of the Estate of
                               Randall Rife, deceased,
                                     Appellants

                                              v.

 Joseph KERR, James Drought, Robert Lee Bobbit, Jr., Nancy Northway Gill, Lynn Northway
 Swanson, Nancy Northway Gill and Lynn Northway Swanson as Independent Co-Executor of
                       the Estate of William Northway, Jr., Et al.,
                                       Appellees

                From the 293rd Judicial District Court, Dimmit County, Texas
                            Trial Court No. 14-06-12292-DCV
                       Honorable Cynthia L. Muniz, Judge Presiding


                                       ORDER
      Appellees’ unopposed motion for leave to file a post-submission letter brief is granted.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court